WOODLEY, Judge.
This appeal is from the judgment entered nunc pro tunc in Cause No. 14,509, correcting a judgment theretofore entered which, according to the court’s finding, contained an erroneous statement as to the punishment assessed by the trial judge upon appellant’s plea of guilty.
The facts concerning the judgment and its entry are set out in our Cause No. 24,874. See Ex Parte Stansbury, 155 Tex. Cr. R. 73; 231 S.W. 2d 431.
There is no statement of facts in this record, in the absence of which we must assume that the court’s findings regarding the entry and rendition of judgment are correct.
The court had the power and duty to order entry of the judgment that he had theretofore actually rendered in order to make the minutes of the court speak the truth. See Bennett v. State, 80 Tex. Cr. R. 652, 662, 194 S.W. 145.
There are no bills of exception, and the proceedings appear to be regular.
The judgment is affirmed.
Opinion approved by the court.